          Case 1:19-cr-00460-KMW Document 87 Filed 05/13/21 Page 1 of 3                                                 about:blank

                                                                           USDSSDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                            DOC#: - - - - - r - - i - .
        UNITED STATES DISTRICT COURT
                                                                            DATE FILED:        13 F-t I
                                                                                                    S-/
        SOUTHERN DISTRICT OF NEW YORK
                                                                              \l.~~
         United States of America                                           ~ Protective Order

                        V.                                                             19 Cr. 460 (KMW)

         TODD KOZEL,

                                     Def endant.



               Upon the application of the United States of America, with the consent of the undersigned

        counsel, the Court hereby finds and orders as follows :

                l. Disclosure Material. In connection with sentencing in this matter, the Government

        will make disclosure to the defendant of certain documents and information relevant to the

        defendant's outstanding tax liabilities, all of which will be referred to herein as "disclosure

        material." The Governn1ent's disclosure material may include material that (i) affects the privacy

        and confidentiality of individuals; (ii) would risk prejudicial pretrial publicity if publicly

        disseminated; and (iii) that is not authorized to be disclosed to the public or disclosed beyond that

        which is necessary for the defense of this criminal case.

        NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

               2. Disclosure material shall not be disclosed by the defendant or defense counsel,

        including any successor counsel ("the defense") other than as set forth herein, and shall be used

        by the defense solely for purposes of defending this action. The defense shall not post any

        disclosure material on any Internet site or network site to which persons other than the parties

        hereto have access, and shall not disclose any disclosure material to the media or any third party

        except as set forth below.

               3. Disclosure material may be disclosed by counsel to:




I of3                                                                                                           5/ 10/2021 , 9:40 AM
          Case 1:19-cr-00460-KMW Document 87 Filed 05/13/21 Page 2 of 3                                                    about:blank




                   a. Personnel for whose conduct counsel is responsible, i.e. , personnel employed by or

                       retained by counsel, as needed for purposes of defending this action; or

                   b. Prospective witnesses for purposes of defending this action.

                4. The Governn1ent may authorize, in writing, disclosure of disclosure material beyond

        that otherwise pennitted by this Order without further Order of this Court.

                5. This Order does not prevent the disclosure of any disclosure material in any hearing or

        trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

        should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

                6. If disclosure material is provided to any prospective witnesses, counsel shall make

        reasonable efforts to seek the return or destruction of such materials.

                7. The defense shall provide a copy of this Order to prospective witnesses and persons

        retained by counsel to whom the defense has disclosed disclosw·e material. All such persons shall

        be subject to the terms of this Order. Defense counsel shall maintain a record of what infonnation

        has been disclosed to which such persons.




                         [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



                                                           2




2 of3                                                                                                              5/ 10/2021, 9:40 AM
          Case 1:19-cr-00460-KMW Document 87 Filed 05/13/21 Page 3 of 3                                             about:blank




                                              Retention of Jurisdiction
                 8. The provisions of this order shall not terminate at the conclusion of this criminal

        prosecution and the Court will retain jurisdiction to enforce this Order following termination of

        the case.


        AGREED AND CONSENTED TO:

              AUDREY STRAUSS
              United States Attorney


        by:     Isl Olga Zverovich                               Date: May 6, 2021
              Olga I. Zverovich I Louis Pellegrino
              Assistant United States Attorneys


              Isl Kendall Coffey                                 Date:    May 7, 2021
              Jeff Crockett, Esq. I Kendall Coffey, Esq.
              Counsel for defendant Todd Kozel


        SO ORDERED:

        Dated: New York, New York
               f'-1{<_'1 J'(}.... , 2021


                                                       THE HONORABLE KIMBA M. WOOD
                                                       UNITED STATES DISTRICT JUDGE




                                                           3




3 of3                                                                                                       5/ 10/2021 , 9:40 AM
